EXHIBIT CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Bruce Kaiserman and Peter Sack as his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities (including his capacity as director and/or officer of Credit Suisse First Boston Mortgage Acceptance Corp.), to sign any Registration Statement on Form S-3 and any or all amendments thereto (including post-effective amendments) of Credit Suisse First Boston Mortgage Acceptance Corp. under the Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-facts and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming that said attorneys-in-fact and agents, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. SIGNATURE TITLE DATE /s/ Bruce Kaiserman Director and President March 9, 2009 Bruce Kaiserman /s/ Peter Sack Director March 9, 2009 Peter Sack /s/ Thomas Siegler Director March 9, 2009 Thomas Siegler /s/ Thomas Zingalli Principal Accounting Officer March 9, 2009 Thomas Zingalli and Controller CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Bruce Kaiserman and Peter Sack as his true and lawful attorney-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities (including his capacity as director and/or officer of Credit Suisse First Boston Mortgage Securities Corp.), to sign any Registration Statement on Form S-3 and any or all amendments thereto (including post-effective amendments) of Credit Suisse First Boston Mortgage Securities Corp. under the Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming that said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. SIGNATURE TITLE DATE /s/ Bruce Kaiserman President and Director March 9, 2009 Bruce Kaiserman /s/ Peter Sack Director March 9, 2009 Peter Sack /s/ Evelyn Echevarria Director March 9, 2009 Evelyn Echevarria /s/ Thomas Zingalli Principal Accounting Officer March 9, 2009 Thomas Zingalli and Controller ASSET BACKED SECURITIES CORPORATION POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Bruce Kaiserman and Peter Sack as his true and lawful attorney-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities (including his capacity as director and/or officer of Asset Backed Securities Corporation), to sign any Registration Statement on Form S-3 and any or all amendments thereto (including post-effective amendments) of Asset Backed Securities Corporation under the Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming that said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. SIGNATURE TITLE DATE /s/ Bruce Kaiserman President and Director March 9, 2009 Bruce Kaiserman /s/ Peter Sack Director March 9, 2009 Peter Sack /s/ Julianna Johnson Director March 9, 2009 Julianna Johnson /s/ Thomas Zingalli Vice President and Controller March 9, 2009 Thomas Zingalli
